Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Response to Amendment
2.	The rejection under 112 has been withdrawn in light of applicant’s amendment.
3.	The rejection under 103 of claims 1 and 8 have been withdrawn in light of the applicant’s amendments and a new rejection has been made in the place, Zhang et al. (US 2016/0037665) in view of Takashima (US 2010/0212996).  As the result, the rejection under 103 of dependent claims 2-20 are modified.
Response to Arguments
4. 	Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection is in light of the applicant’s amendments.
	Applicant argues that Tamura does not disclose or suggest the amended feature of "a screen having a rear surface, the screen being supported by the base at the rear surface," and "the base is hidden behind the screen from a front view of the display assistant device such that the screen appears to float in air from the front view of the display assistant device."
 	However, Zhang discloses newly amended limitation a screen (a display screen 12) having a rear surface (housing 11), the screen being supported by the base (base 3) at the rear surface (Fig. 1, 2, 7-8) and the base is hidden behind the screen (Fig. 8, the base 3 is behand the screen) from a front view of the display assistant device (electronic device 100) such that the screen appears to float in air from the front view of the display assistant device, par. [0030], Fig. 8, as the base 3 is behand the screen 12 the support unit 5 is hard to see which makes the screen look like floating, depending from where the screen has been viewed). 
In addition, applicant argues that "a speaker that is concealed inside a speaker waveguide of the base," where "the speaker waveguide is configured to guide sound generated by the speaker towards the front view of the display assistant device through a space of the predefined height separating the bottom edge of the screen and the surface on which the base is configured to sit.
However, Takashima discloses a speaker (6a and 6b) that is concealed inside a speaker waveguide of the base ([0008], a speaker is put in a sealed or semi-sealed cabinet, and a speaker sound is led from the opening of the speaker in the cabinet to the front of a device in a plate or a plane form by a waveguide), wherein the speaker waveguide is configured to guide sound generated by the speaker towards the front view of the display assistant device ([0029], [0030], [0049],  [0058], A speaker sound is led by the waveguide T, and is radiated at the opening section. On the same plane as the opening, radiated sound waves are diffused around as ripples as shown by solid lines W. Therefore, a listener M facing the plane P can feel as if there is a true sound source near the position that the plane and the opening section of the waveguide abut on the plane P), through a space of the predefined height separating the bottom edge of the screen and the surface on which the base is configured to sit ([0029]-[0030], [0049],Fig. 1,  Fig. 7a-7C, Fig. 9a-9b; [0052]-[0058], a measure to increase the intensity of the leg poles 4a and 4b is taken depending on necessity. When the openings of the speakers 6a and 6b are circular also the section forms of the bottom sections of the leg poles 4a and 4b are adjusted to it).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1	Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0037665) in view of Takashima (US 2010/0212996).
Regarding claim 1, Zhang discloses a display assistant device (electronic device 100) has a main display body (main body 1), comprising: 
a base (base unit 3) configured for sitting on a surface [Fig. 1, the base 2 sitting on the surface),
 	a screen (a display screen 12) having a rear surface ( Fig. 1, the back of the a display screen 12) , the screen being supported by the base at the rear surface ([0026], the display screen 12 are supported from the back by the base unit 3 that connected  to connecting unit 4 and support unit 5), wherein a bottom edge of the screen is configured to be held above the surface by a predefined height ([0028], [0030], Fig. 1, 7- 8, The display screen 12 is held above the surface as shown in Fig. 1, 7-8; and besides, the support frame 2 is so configured that inclination, orientation and height of the main body 1 are adjustable to satisfy diverse usage requirements from the user), the base is hidden behind the screen (Fig. 8, the base 3 is behand the screen) from a front view of the display assistant device (electronic device 100) such that the screen appears to float in air from the front view of the display assistant device, par. [0030], Fig. 8, as the base 3 is behand the screen 12 the support unit 5 is hard to see which makes the screen look like floating, depending from where the screen has been viewed).
In addition, Zhang disclose a speaker 32 concealed inside the base unit 3. However, does not disclose the speaker has a waveguide to guide the direction of the sound coming from speaker 32 to the front of the screen surface 12.

a speaker that is concealed inside a speaker waveguide of the base," where "the speaker waveguide is configured to guide sound generated by the speaker towards the front view of the display assistant device through a space of the predefined height separating the bottom edge of the screen and the surface on which the base is configured to sit.
However, Takashima discloses a speaker (6a and 6b) that is concealed inside a speaker waveguide of the base ([0008], a speaker is put in a sealed or semi-sealed cabinet, and a speaker sound is led from the opening of the speaker in the cabinet to the front of a device in a plate or a plane form by a waveguide), wherein the speaker waveguide is configured to guide sound generated by the speaker towards the front view of the display assistant device ([0029], [0030], [0049],  [0058], A speaker sound is led by the waveguide T, and is radiated at the opening section. On the same plane as the opening, radiated sound waves are diffused around as ripples as shown by solid lines W. Therefore, a listener M facing the plane P can feel as if there is a true sound source near the position that the plane and the opening section of the waveguide abut on the plane P), through a space of the predefined height separating the bottom edge of the screen and the surface on which the base is configured to sit ([0029]-[0030], [0049],Fig. 1,  Fig. 7a-7C, Fig. 9a-9b; [0052]-[0058], a measure to increase the intensity of the leg poles 4a and 4b is taken depending on necessity. When the openings of the speakers 6a and 6b are circular also the section forms of the bottom sections of the leg poles 4a and 4b are adjusted to it).
Zhang and Takashima are analogous art. They relate to the  electronic device support unit and base with speaker. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above speakers within a stand of the display device, as taught by Takashima, by incorporating the above limitations, as taught by Zhang in order to achieve high-quality sound.
Regarding claim 8, Zhang discloses the speaker faces a space of the predefined height that is configured to separate the bottom edge of the screen and the surface on the base is configured to sit ([0028], [0030], Fig. 1, 7- 8, The display screen 12 is held above the surface as shown in Fig. 1, 7-8; and besides, the support frame 2 is so configured that inclination, orientation and height of the main body 1 are adjustable to satisfy diverse usage requirements from the user).

5.2	Claims 2 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0037665) in view of Takashima (US 2010/0212996) further in view of Bang (US 6,411,271).
Regarding claims 2 and 12-17, the combination of Zhang and Takashima disclose the limitation of claim 1, as state above, but Zhang and Takashima fail to disclose the limitation f claims 2 and 12-17. However, Bang discloses the limitations of claims 2 and 12-17 as follow:
Regarding claim 2, Bang discloses the predefined height is less than a predetermined threshold, (Fig. 6 A-C, the support 40 comes in contact with a lower point of the cam 50 (the middle dead point), the upper portion of the support 40 and the display unit 10 connected to the hinge 41 come down. In this state, the height of the display 11 is adjusted and this height adjustment can also be explained as an angle 
Regarding claim 12, Bang discloses the base extends along a central axis, and the screen and the central axis of the base are not perpendicular to the surface when the base sits on the surface (Fig. 6-7, a support supporting the display unit to the stand, having one end portion rotatably connected to a rear side of the display unit and the other end portion rotatably connected to the rear part of the stand; and a means located in the inclined part of the stand for adjusting an angle of the display unit).
Regarding claim 13, Bang discloses the display assistant device is configured so that when the base sits on the surface that is flat (Fig. 1 the base 20 are flat on the surface), the central axis of the base leans forward by a base angle and the screen leans backward by a screen angle and faces slightly upward (Fig. 1, 2 and 7, The inclined section 23 is provided with a means for adjusting an angle of the display 11. The stand 20 has such a shape in order to cover up a means for adjusting an angle of the display 11 with the front section 21 from the front perspective, as the means is installed on the inclined section 23). 
Regarding claim 14, Bang discloses the base includes a base mount plate that is mechanically coupled to a body of the base via at least an edge of the base mount plate (Fig. 2, Fig. 7, element 41,  The support 40 allows the display unit 10, connected to the upper portion of the support, to be located in front of a front section 21 of the stand 20 and the support 40 is formed in a curved shape so as to be operated easily when the support 40 is operated by the cam 30). 
Regarding claim 15, Bang discloses the base mount plate further includes a top surface opposing the bottom surface, and the top surface includes a plurality of stud fasteners configured to mate with a plurality of receiving fasteners on a bottom surface of the body of the base (Fig. 2, Fig. 6A, element 4’ is the top fattener opposing the bottom surface).
Regarding claim 16, Bang discloses only a central portion of the rear surface of the screen is covered by the base (Fig. 2. Fi. 6b, a central portion of the rear surface of the screen is covered by the base).
Regarding claim 17, Bang discloses the screen (screen 11) includes a display panel (element 10), a middle frame (element 33) and a back cover (element 40), and the back cover includes a first opening at the central portion of the rear surface of the screen; and the base has a second opening that is connected to the first opening of the back cover (Fig. 2, the stand 20 is provided with an image signal connection port 31 for transmitting image signals to the display 11 on the rear portion and the image signal connection port 31 is connected with an image signal cable 32 connected to a computer. Signals for displaying are inputted to the display 11 from the image signal connection port 31 through a cable 33 which is connected to the display unit 10 from the stand 20 through a support 40 joining the display unit 10 with the stand 20).
Zhang, Takashima and Bang are analogous art. They relate to the sound generated form the speaker travel through the waveguide opening tube. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the teaching of Zhang and Takashima as shown above by incorporating with speakers within a stand of the display device, as taught by Bang in order to adjust the place or orientation of a display in order for a user to easily see images of the display and is used to connect the display to the stand.
5.3	Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over further in view of Zhang et al. (US 2016/0037665) in view of Takashima (US 2010/0212996) further in view of Anderson et al. (US 2010/0205667).
 	Regarding claims 3-7, the combination of Tamura and Bang disclose the limitation of claim 1, as state above, but Zhang and Takashima fail to disclose the limitation f claims 3-7. However, Anderson discloses the limitations of claims 3-7 as follow:
Regarding claims 3, Anderson discloses a privacy switch arranged on the rear surface of the screen, the privacy switch being configured to enable one of a group of privacy operations consisting of: muting a microphone of the display assistant device, disabling a camera mode, disconnecting the display assistant device from the Internet while keeping the display assistant device coupled in a local area network, and disconnecting the display assistant device from all communication networks available to the display assistant device ([0017], [0051], responses and behaviors comprise such things as obscuring some or all of the display, substituting display content for alternative content, muting microphone or speakers (or both), making audit log entries, interaction with network services). 
Regarding claim 4, Anderson discloses the display assistant device is configured to associate the privacy switch that is turned on for privacy protection with one of the group of privacy operations dynamically based on a user profile of a user who is associated with the display assistant device in real time ([0017]-[0018], [0065], "privacy mode", the device's speakers or microphone (or both) are muted  and video input devices are deactivated when privacy mode is activated).
Regarding claim 5, Anderson discloses the display assistant device has an owner mode, a family mode and a stranger mode each of which is associated with a unique subset of the group of privacy operations, and the user profile is associated with one of the owner, family and stranger modes ([0071]-[0072], [0074], [0077], Fig. 3, recognize particular individuals (family, owner or stranger/guest, unauthorized viewers), and to incorporate knowledge of the individual identity when deciding whether to activate or deactivate privacy mode, and what form of privacy mode to employ). 
Regarding claim 6, Anderson discloses in accordance with the user profile of the user, the one of the groups of privacy operations associated with the display assistant device varies according to a time of a day ([0083], by using a pattern of the user from the user profile, user logins or login attempts, occurrence of privacy mode, length of privacy mode, made the operation based on the pattern).
Regarding claim 7, Anderson discloses a camera or a microphone configured to collect information of the user, wherein the collected information is used to identify the user who is associated with the display assistant device in real time and retrieve the user profile of the user ([0017], [0028], [0044], [0083], Abstract, the display, using a camera and a microphone for collecting image and sounds from the user, to determine whether an authorized user or unauthorized individual is looking at the display and operate based the identification and access of user information from a database of user profiles). 
Zhang, Takashima and Anderson are analogous art. They relate to display device.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display with privacy mode, as taught by Anderson, by incorporating the above limitations, as taught by Zhang and Takashima.
One of ordinary skill in the art, before the effective filing date of the claimed invention, could have been motivated to do this modification in order to provides for privacy protection in portable computing devices that incorporate displays. Using the methods, software, and system provided by the invention, computer users can view data on a computer-controlled display in a variety of secure and unsecured environments with greater security from unwanted and undetected eavesdropping and tampering.
5.4	Claims 9-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0037665) in view of Takashima (US 2010/0212996) further in view of Daisuke et al. (JP 2014-1312243).
Regarding claims 9-11 and 18-20, the combination of Zhang and Takashima disclose the limitation of claims 1, 8, 17, but the combination of Zhang and Takashima fail to disclose the limitations of claims 9-11 and 18-20. However, Daisuke discloses the limitations of claims 9-11 and 19-20 as follow:
Regarding claim 9, Daisuke discloses the space between the bottom edge of the screen and the surface has the predefined height (FIG. 14, the support member 30 includes an adjustment member 31. The adjustment member 31 is a member that stabilizes the support member 30 with respect to the installation surface. Further, the adjustment member 31 may have a configuration capable of adjusting the height from the installation surface of the support member 30 on the back side of the display panel 10), the speaker has a speaker opening (page 5, Par. 7, the back cabinet opening portion 21 passes through the back cabinet opening portion 16 as a route until the sound output from the speaker 40), the speaker opening having a dimension substantially greater than the predefined height of the space (FIG. 5,Pag. 8, par. 2, the alternate long and short dash line indicates the sound output characteristics when the height of the gap H between the front cabinet opening 16 and the installation surface is 0 mm, and the thick line indicates the sound output when the height of the gap H is 8 mm. Output characteristics are shown. A thin line indicates an audio output characteristic when the height of the gap H is 40 mm, and a dotted line indicates an audio output characteristic when the height of the gap H is 50 mm), the speaker opening facing forward and being tilted downward with a tilting angle (As shown in FIG. 3, since the display device 1 has an inclination θ, the gap H increases toward the front side of the display device 1. Thereby, the display device 1 can lift the position of the sound image of the sound output from the gap H more efficiently); and the speaker is configured to project a substantial portion of sound generated by the speaker towards the space between the bottom edge of the screen and the surface (Fig. 1 and 3). 
Regarding claim 10, Daisuke discloses the base has a housing that encloses the speaker, and the housing includes a plurality of speaker grill portions that permit sound generated by the speaker to exit the housing of the base (page 5, Par. 5-8, part of the sound wave output from the speaker 40 passes through the opening provided in the back cabinet opening 21, and other sound waves are reflected by the opening frame provided in the back cabinet opening 21 (hereinafter also simply referred to as a lattice frame). 
Regarding claim 11, Daisuke discloses the plurality of speaker grill portions are distributed on at least a front side, a rear side, a left side and a right side of the housing, and the sound generated by the speaker is guided inside the housing to exit the housing from the front, rear, left and right sides of the housing (Page 5, par7,  the back cabinet opening portion 21 passes through the back cabinet opening portion 16 as a route until the sound output from the speaker 40 is output from the display device 1).
Regarding claim 18, Daisuke discloses the middle frame includes a metallic insert configured to provide mechanical rigidity to the middle frame (FIG. 19, material of the housing casing which covers the supporting member 30 which concerns on this embodiment is a metal. Thereby, the heat dissipation efficiency in the support member 30 can be further improved.   The display device 1 include a metal plate 17 on the back surface of the light guide plate 12). 
Regarding claims 19 and 20, Daisuke discloses a main logic board including a plurality of electronic components that generate heat, wherein the main logic board is mounted on the middle frame; and a heat sink attached to the main logic board to absorb the heat generated thereon; wherein the heat sink protrudes from the first opening of the back cover and is contained partially within the base(Fig. 8, Fig. 10 and 11, Fig. 19, outside air is taken in from the back surface of the display device 2 through the intake port 22 by the rising air current.   A part of the rising outside air is exhausted from an exhaust port 25 provided in the back cabinet 20. Accordingly, the display device 2 can efficiently exhaust the inside air that has not been discharged from the exhaust port 25 from the exhaust port 26. (the outside air taken in from the installation surface side of the display device 2 through the intake port 22 is discharged from the exhaust ports 25 and 26 of the back cabinet 20, thereby efficiently dissipating heat inside the display device 2) 
Zhang, Takashima and Daisuke are analogous art. They relate to display device.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display a back-cabinet opening and dissipating heat as taught by Daisuke, by incorporating the above limitations, as taught by Zhang and Takashima.
One of ordinary skill in the art, before the effective filing date of the claimed invention, could have been motivated to do this modification in order to provides provide high-quality sound to the user, and can efficiently take in the outside air in order to dissipate heat inside the display device by the taken-in outside air.
Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erixon et al. (US 2005/0233781) discloses a speaker 16 is located inside chamber 21 and mounted adjacent PCB 24 with gaskets 26, such that the front side of speaker 16, illustrated in the drawing by the curved portion, is sealed from the cavity of chamber 21. This way, chamber 21 will also act as an acoustic resonance cavity for speaker 16. The front side of speaker 16 is coupled to the outside of the housing 12 through a sound channel 22 to an output opening 17 in housing 12. Sound channel 22 includes a channel inlet 28 forming an opening in the PCB 24 to the front side of speaker 16.

Kishinami et al. (US 2013/0077812) discloses A portable terminal device has first and second casings (1, 2) and a biaxial hinge (3) coupling the first and second casings (1, 2). The portable terminal device also has a speaker (60) provided in the first casing (1) or the biaxial hinge (3), a sound emission hole (4), a waveguide (5) guiding a sound wave to the sound emission hole (4), and a display device (6) provided for the second casing (2). A display screen (6a) of the display device (6) and the sound emission hole (4) are disposed in a face (2a) whose orientation changes when the second casing (2) turns about a second axis, in the second casing (2).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119